In a proceeding pursuant to CPLR article 75 to stay arbitration, the petitioner appeals from a judgment of the Supreme Court, Suffolk County, dated January 19, 1976, which (1) dismissed the petition and (2) directed that the parties proceed to arbitration. Judgment affirmed, without costs or disbursements. In our view, the petitioner is not barred from entering into a collective bargaining agreement which limits its right to reduce the size of its teaching staff (see Matter of Susquehanna Val. Cent. School Dist. at Conklin [Susquehanna Val. Teachers’ Assn.] 37 NY2d 614). Whether the agreement, in fact, limited the petitioner’s right to reduce the *668size of its teaching staff, is a question to be determined by the arbitrator. Before rendering his decision though, he should consider not only the contract but the attendant circumstances as well. Hopkins, Acting P. J., Martuscello, Margett, Rabin and Hawkins, JJ., concur. [86 Misc 2d 620.]